DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Newly submitted claims 11-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention of newly submitted claims 11-15 and originally presented claims 1-10 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive1; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed not capable of use together and have materially different designs, mode of operation, functions and effects (for example, originally presented claims 1-10 require two portions coupled together while new claims 11-15 have two outer walls).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Additionally, any search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first portion” and “a second portion”.  These terms are not used in the specification and it is unclear what disclosed elements correspond to these claim terms.  If the “first portion” is meant to refer to ref. no. 3 (the retaining collar), then “configured to couple” in claim 1, line 3 and the threaded coupling in claim 10 would seem to imply that coupling involves some actual coupling.  However, “a second portion coupled to said first portion” in claim 1, line 6, is unclear as to (1) what the second portion refers to (seat face ring 1?) and/or (2) what is meant by “coupled” since the abutting or engaging of the seat face ring and the retaining collar is just an interface and not a coupling.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, and 10 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et alia (US Patent Number 4,313,458), hereinafter “Burns”.
Re claim 1, Burns discloses a replaceable seat pocket assembly (see the embodiments shown in Fig. 6 or Fig. 7) for a valve that comprises a valve body (12) comprising a recess forming a replaceable seat pocket interface; said replaceable seat pocket assembly comprising: a first portion (124 or 130) configured to couple said replaceable seat pocket assembly to said valve body within said recess; and a second portion (26 in both Figs. 6 and 7) coupled to said first portion and configured for engagement with said valve body; wherein said replaceable seat pocket assembly comprises an interface between a valve seat (30 in both Figs. 6 and 7) and said valve body. 
Re claim 2, Burns discloses the replaceable seat pocket assembly according to claim 1, wherein said replaceable seat pocket assembly forms a seat pocket (where valve seat 30 is) configured to engage said valve seat within said valve body. 
Re claim 3, Burns discloses the replaceable seat pocket assembly according to claim 1, further comprising a seal (116 or alternatively the interface between the first portion and second portion) disposed between said second portion and said valve body. 
Re claim 6, Burns discloses the replaceable seat pocket assembly according to claim 1, wherein said first portion has an outer diameter greater than the outer diameter of said second portion (see Fig. 6 or 7). 
Re claim 7, Burns discloses the replaceable seat pocket assembly according to claim 6, wherein said first portion is adapted to engage a landing step within said recess of said valve body (see Fig. 6 or 7). 
Re claim 9, Burns discloses the replaceable seat pocket assembly according to claim 1, wherein at least one of said first portion and said second portion comprises one or more load slots (126) for engagement with a torque tool (see col. 6, lines 32-34 and note only the Fig. 6 embodiment meets this limitation). 
Re claim 10, Burns discloses the replaceable seat pocket assembly according to claim 1, wherein said first portion further comprises a threaded outer circumferential wall (124)  configured to couple said replaceable seat pocket assembly to a corresponding threaded portion (120) of said valve body within said recess (note only the Fig. 6 embodiment meets this limitation). 

Claims 1-3, 6, and 9 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (US Patent Number 4,519,582).
Re claim 1, Freeman discloses a replaceable seat pocket assembly (see Figs. 2 or 5) for a valve that comprises a valve body comprising a recess forming a replaceable seat pocket interface; said replaceable seat pocket assembly comprising: a first portion (54 or 140) configured to couple said replaceable seat pocket assembly to said valve body within said recess; and a second portion (42 or 122) coupled to said first portion and configured for engagement with said valve body; wherein said replaceable seat pocket assembly comprises an interface between a valve seat (66 or 150) and said valve body. 
Re claim 2, Freeman discloses the replaceable seat pocket assembly according to claim 1, wherein said replaceable seat pocket assembly forms a seat pocket (where valve seat 66 or 150 is) configured to engage said valve seat within said valve body. 
Re claim 3, Freeman discloses the replaceable seat pocket assembly according to claim 1, further comprising a seal (48 or 133 or alternatively the interface between the first portion and second portion) disposed between said second portion and said valve body. 
Re claim 6, Freeman discloses the replaceable seat pocket assembly according to claim 1, wherein said first portion has an outer diameter greater than the outer diameter of said second portion (see Figs. 2 or 5). 
Re claim 9, Freeman discloses the replaceable seat pocket assembly according to claim 1, wherein at least one of said first portion and said second portion comprises one or more load slots (57) for engagement with a torque tool. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 (as understood) are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Burns.
Re claim 4, Burns discloses seal (116) but is silent as to the material being elastomeric.  However, the hatching seems to imply an elastomeric material.  So, claim 4 seems to be anticipated.  Alternatively, the examiner takes official notice that elastomeric seals are old and well known in the art.
Re claim 5, Burns also discloses an interface between the first portion (54 or 140) and the second portion (26 in both Figs. 6 and 7) which can be considered a contact seal, but is silent as to both materials being metal.  So, claim 5 appears to be anticipated.  Alternatively, the examiner takes official notice that metal-to-metal seals are old and well known in the art2.

Claims 5 and 8 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Law et alia (US Patent Number 6,929,244), hereinafter “Law”.
Re claim 5, Burns fails to disclose a metal-to-metal seal.  Re claim 8, Burns fails to disclose a rotation lock configured to inhibit rotation of said replaceable seat pocket assembly with respect to said valve body. 
Law discloses a metal-to-metal interference fit seal in a similar valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the metal-to-metal interference fit seal of Law with the replaceable seat pocket assembly of Burns in order to form a seal that does not permit rotation as taught by Law.

Claims 4 and 5 (as understood) are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Freeman.
Re claim 4, Freeman discloses seal (48 or 133) but is silent as to the material being elastomeric.  However, the hatching seems to imply an elastomeric material.  So, claim 4 seems to be anticipated.  Alternatively, the examiner takes official notice that elastomeric seals are old and well known in the art.
Re claim 5, Freeman also discloses an interface between the first portion (124 or 130) and the second portion (42 or 122) which can be considered a contact seal, but is silent as to both materials being metal.  So, claim 5 appears to be anticipated.  Alternatively, the examiner takes official notice that metal-to-metal seals are old and well known in the art3.

Claims 5 and 8 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Law.
Re claim 5, Freeman fails to disclose a metal-to-metal seal.  Re claim 8, Freeman fails to disclose a rotation lock configured to inhibit rotation of said replaceable seat pocket assembly with respect to said valve body. 
Law discloses a metal-to-metal interference fit seal in a similar valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the metal-to-metal interference fit seal of Law with the replaceable seat pocket assembly of Freeman in order to form a seal that does not permit rotation as taught by Law.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,316,976. 
Although the claims at issue are not identical, they do not appear to be patentably distinct from each other.  Although different terminology is used, it appears that all the claim limitations in claims 1-10 of the present application are met by the claims of the ‘976 patent.

Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claim terms “a first portion” and “a second portion” correspond to broader claim elements than the disclosed retaining collar and seat face ring.  However, the scope of these broader terms remains unclear.  The scope of “coupled to” and “interface” remains unclear.  Applicant argues that arranging one component onto another may be considered coupled.  However, elsewhere in the claims, a similar arrangement is recited as an interface.
As to the prior art rejection based on Burns, applicant notes that rejection refers to ref. no. 30 as the valve seat.  The rejection is written in that manner because applicant refers to their valve seat as the sealing element that engages the gate and the structure that holds the valve seat is termed a seat pocket assembly.  So, the prior art is applied is applied in a manner consistent with applicant’s claim terms.  There is a similar argument with respect to Freeman.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention (see MPEP 806.05).
        
        2 For example, see Law (USP 6,929,244).
        3 For example, see Law (USP 6,929,244).